Name: EFTA Surveillance Authority Decision No 325/99/COL of 16 December 1999 drawing up a list of border inspection posts in Iceland and Norway approved for veterinary checks on products and animals from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 2000-03-30

 Important legal notice|E1999C0325EFTA Surveillance Authority Decision No 325/99/COL of 16 December 1999 drawing up a list of border inspection posts in Iceland and Norway approved for veterinary checks on products and animals from third countries Official Journal L 079 , 30/03/2000 P. 0043 - 0046EFTA Surveillance Authority DecisionNo 325/99/COLof 16 December 1999drawing up a list of border inspection posts in Iceland and Norway approved for veterinary checks on products and animals from third countriesTHE EFTA SURVEILLANCE AUTHORITY,HAVING REGARD to the European Economic Area Agreement, and in particular Article 109 and Protocol 1 thereof,HAVING REGARD to the Surveillance and Court Agreement, and in particular Article 5(2)(d) and Protocol 1 thereof,HAVING REGARD to the Act referred to in point 1.1.4 of Chapter I of Annex I to the EEA Agreement laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (Council Directive 97/78/EC), as adapted by way of Protocol 1 to the EEA Agreement, and in particular Article 6 thereof,HAVING REGARD to the Act referred to in point 1.1.5 of Chapter I of Annex I to the EEA Agreement laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (Council Directive 91/496/EEC), as adapted by way of Protocol 1 to the EEA Agreement, and in particular Article 6 thereof,WHEREAS a list of agreed border inspection posts in Iceland and Norway and in the Member States of the European Union has been laid down in the Act referred to in point 1.2.39 of Chapter I of Annex I to the EEA Agreement drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, laying down the detailed rules concerning the checks to be carried out by experts of the Commission and repealing Decision 96/742/EC (Commission Decision 97/778/EC);WHEREAS the list of border inspection posts, as regards Iceland and Norway, awaits a decision by the EFTA Surveillance Authority on approved border inspection posts in Iceland and Norway;WHEREAS Iceland and Norway have proposed border inspection posts for approval by the EFTA Surveillance Authority;WHEREAS the proposals from Iceland and Norway include border inspection posts, which are not listed in the Annex to the Act referred to in point 1.2.39 of Chapter I of Annex I to the EEA Agreement, as well as exclude border inspection posts from the list in the said Annex:WHEREAS the EFTA Surveillance Authority has proceeded to have all proposed border inspection posts inspected, in close cooperation with responsible services of the European Commission and the competent authorities of Iceland and Norway;WHEREAS the inspections have shown that the border inspection posts listed in the Annex may be approved;WHEREAS the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Veterinary checks on products and animals brought into Iceland and Norway from third countries shall be carried out by the competent national authorities at the approved border inspection posts listed in the Annex.2. This Decision shall enter into force on 1 January 2000.3. This Decision is addressed to Iceland and Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 16 December 1999.For the EFTA Surveillance AuthorityKnut AlmestadThe PresidentANNEXList of approved border inspection posts>TABLE>>TABLE>